     Case 3:20-cv-08197-JAT--JFM Document 17 Filed 10/30/20 Page 1 of 5




 1   WO                                                                                      MDR

 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9    Gerald Vaughn Gwen,                             No. CV 20-08197-PCT-JAT (JFM)
10                         Plaintiff,
11    v.                                              ORDER
12
      Scott Mascher, et al.,
13
                           Defendants.
14
15          On August 3, 2020, Plaintiff Gerald Vaughn Gwen, who is confined in the Yavapai
16   County Detention Center, filed a pro se civil rights Complaint pursuant to 42 U.S.C.
17   § 1983, a Motion for Appointment of Counsel, and an Application to Proceed In Forma
18   Pauperis. On August 28, 2020, he filed a Motion for Leave to File an Amended Complaint
19   and lodged a proposed Amended Complaint. In a September 8, 2020 Order, the Court
20   denied the deficient Application to Proceed, gave Plaintiff thirty days to pay the filing and
21   administrative fees or file a complete Application to Proceed In Forma Pauperis, and
22   denied without prejudice the Motion for Leave to File an Amended Complaint and the
23   Motion for Appointment of Counsel.
24          On September 23, 2020, Plaintiff filed a First Amended Complaint, an Application
25   to Proceed In Forma Pauperis, a Response to Court’s Order Directing Resubmission, and
26   a Motion to Appoint Counsel. In an October 9, 2020 Order, the Court granted the
27   Application to Proceed, dismissed the First Amended Complaint because Plaintiff had
28
     Case 3:20-cv-08197-JAT--JFM Document 17 Filed 10/30/20 Page 2 of 5




 1   failed to state a claim, denied the Motion to Appoint Counsel, and gave Plaintiff thirty days
 2   to file a second amended complaint that cured the deficiencies identified in the Order. 1
 3          On October 21, 2020, Plaintiff filed a “Clarification of the Court[’]s O[r]der
 4   Directing Resubmission of Complaint” (Doc. 15) and a Motion for the Appointment of
 5   Counsel (Doc. 16).
 6   I.     Request for Clarification
 7          In his “Clarification of the Court[’]s O[r]der Directing Resubmission of Complaint,”
 8   Plaintiff seeks clarification of the October 9 Order and requests the Court “be more specific
 9   as to whether [Plaintiff’s Second] Amended Complaint should include argu[]ments and
10   authorities in support of the facts that were presented.”        Plaintiff contends that the
11   instructions included with the court-approved form specifically request that he make no
12   arguments and provide no authorities of law, but the October 9 Order “clearly states that
13   the Plaintiff does not plead specific authorities constituting a claim.” Plaintiff also claims
14   that the October 9 Order requires him to provide facts or information “beyond the scope of
15   initiating a valid claim for damages” and that the Court’s statement that Plaintiff’s
16   allegations were vague and conclusory “reaches a level of untenable ground that the
17   Plaintiff can only respond [to] by argu[]ments or authorities of law.”
18          As the Court explained in the October 9 Order, it was Plaintiff’s factual allegations
19   in the First Amended Complaint that were vague and conclusory. If Plaintiff files a second
20   amended complaint, he does not need to provide argument or authorities of law, but he
21   does need to provide sufficient facts to state a claim against a particular defendant. The
22   Court will grant the “Clarification” to the extent this Order provides Plaintiff with increased
23   specificity regarding the requirements for filing a second amended complaint.
24   ....
25   ....
26   ....
27
28          1
              The Court took no action on the Response because it related to an Order issued in
     Plaintiff’s other pending lawsuit.

                                                  -2-
     Case 3:20-cv-08197-JAT--JFM Document 17 Filed 10/30/20 Page 3 of 5




 1   II.    Motion for the Appointment of Counsel
 2          Plaintiff claims he is unable to afford counsel, has no legal training and a limited
 3   knowledge of the law, and has limited access to a law library or other legal materials.
 4   Plaintiff also asserts that the case is factually and legally complex, may require expert
 5   testimony, and will require the discovery of documents and the deposition of witnesses.
 6   He asserts the testimony in the case will be sharply conflicting and he has no ability to
 7   investigate the facts or locate and interview witnesses because he is serving a sentence in
 8   the county jail. Plaintiff also contends his case has merit and if it proceeds to trial, he
 9   “would be unable to exercise his constitutional right to testify on his behalf.”
10          There is no constitutional right to the appointment of counsel in a civil case. See
11   Ivey v. Bd. of Regents, 673 F.2d 266, 269 (9th Cir. 1982). In proceedings in forma pauperis,
12   the court may request an attorney to represent any person unable to afford one. 28 U.S.C.
13   § 1915(e)(1). Appointment of counsel under 28 U.S.C. § 1915(e)(1) is required only when
14   “exceptional circumstances” are present. Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir.
15   1991). A determination with respect to exceptional circumstances requires an evaluation
16   of the likelihood of success on the merits as well as the ability of Plaintiff to articulate his
17   claims pro se in light of the complexity of the legal issue involved. Id. “Neither of these
18   factors is dispositive and both must be viewed together before reaching a decision.” Id.
19   (quoting Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986)).
20          Having considered both elements, it does not appear at this time that exceptional
21   circumstances are present that would require the appointment of counsel in this case.
22   Plaintiff is in no different position than many pro se prisoner litigants. Thus, the Court will
23   deny without prejudice Plaintiff’s Motion for the Appointment of Counsel.
24   III.   Warnings
25          A.     Release
26          If Plaintiff is released while this case remains pending, and the filing fee has not
27   been paid in full, Plaintiff must, within 30 days of his release, either (1) notify the Court
28   that he intends to pay the unpaid balance of his filing fee within 120 days of his release or



                                                  -3-
     Case 3:20-cv-08197-JAT--JFM Document 17 Filed 10/30/20 Page 4 of 5




 1   (2) file a non-prisoner application to proceed in forma pauperis. Failure to comply may
 2   result in dismissal of this action.
 3             B.     Address Changes
 4             Plaintiff must file and serve a notice of a change of address in accordance with Rule
 5   83.3(d) of the Local Rules of Civil Procedure. Plaintiff must not include a motion for other
 6   relief with a notice of change of address. Failure to comply may result in dismissal of this
 7   action.
 8             C.     Possible “Strike”
 9             Because the First Amended Complaint has been dismissed for failure to state a
10   claim, if Plaintiff fails to file a second amended complaint correcting the deficiencies
11   identified in the October 9, 2020 Order, the dismissal may count as a “strike” under the “3-
12   strikes” provision of 28 U.S.C. § 1915(g). Under the 3-strikes provision, a prisoner may
13   not bring a civil action or appeal a civil judgment in forma pauperis under 28 U.S.C. § 1915
14   “if the prisoner has, on 3 or more prior occasions, while incarcerated or detained in any
15   facility, brought an action or appeal in a court of the United States that was dismissed on
16   the grounds that it is frivolous, malicious, or fails to state a claim upon which relief may
17   be granted, unless the prisoner is under imminent danger of serious physical injury.” 28
18   U.S.C. § 1915(g).
19             D.     Possible Dismissal
20             If Plaintiff fails to timely comply with every provision of the October 9, 2020 Order,
21   the Court may dismiss this action without further notice. See Ferdik v. Bonzelet, 963 F.2d
22   1258, 1260-61 (9th Cir. 1992) (a district court may dismiss an action for failure to comply
23   with any order of the Court).
24   IT IS ORDERED:
25             (1)    Plaintiff’s “Clarification of the Court[’]s O[r]der Directing Resubmission of
26   Complaint” (Doc. 15) is granted to the extent this Order provides Plaintiff with
27   clarification of the October 9, 2020 Order.
28   ....



                                                    -4-
     Case 3:20-cv-08197-JAT--JFM Document 17 Filed 10/30/20 Page 5 of 5




 1         (2)   Plaintiff’s Motion for the Appointment of Counsel (Doc. 16) is denied
 2   without prejudice.
 3         Dated this 30th day of October, 2020.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                              -5-
